 


114 HR 1587 IH: Unlocking Technology Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1587 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2015 
Ms. Lofgren (for herself, Mr. Massie, Mr. Polis, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend section 1201 of title 17, United States Code, to require the infringement of a copyright for a violation of such section, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Unlocking Technology Act of 2015. 2.Infringement of a copyright required for anticircumvention prohibition (a)AmendmentsSection 1201(a) of title 17, United States Code, is amended— 
(1)in paragraph (1)(A)— (A)by amending the first sentence to read as follows: No person shall, in order to infringe or facilitate infringement of a copyright in a work protected under this title, circumvent a technological measure that effectively controls access to that work.; and 
(B)by adding at the end the following: It shall not be a violation of this section to circumvent a technological measure in connection with a work protected under this title if the purpose of such circumvention is to engage in a use that is not an infringement of copyright under this title.; (2)in paragraph (2)— 
(A)in subparagraph (A), by inserting after for the purpose of the following: facilitating the infringement of a copyright by; (B)in subparagraph (B), by striking circumvent and inserting facilitate the infringement of a copyright by circumventing; and 
(C)in subparagraph (C), by inserting after for use in the following: facilitating the infringement of a copyright by;  (3)by redesignating paragraph (3) as paragraph (4); and 
(4)by inserting after paragraph (2) the following new paragraph:  (3)It is not a violation of this section to use, manufacture, import, offer to the public, provide, or otherwise traffic in any technology, product, service, device, component, or part thereof that is primarily designed or produced for the purpose of facilitating noninfringing uses of works protected under this title by circumventing a technological measure that effectively controls access to that work, unless it is the intent of the person that uses, manufactures, imports, offers to the public, provides, or traffics in the technology, product, service, device, component, or part to infringe copyright or to facilitate the infringement of a copyright.. 
(b)Report required 
(1)In generalNot later than the end of the 9-month period beginning on the date of the enactment of this Act, the Assistant Secretary for Communications and Information of the Department of Commerce shall submit to the committees described in paragraph (2) a report on— (A)the impact of section 1201 of title 17, United States Code, on consumer choice, competition, and free flow of information; 
(B)whether section 1201 of such title should be reformed in part, reformed entirely, or repealed; and (C)barriers and challenges to such reform or repeal, including international trade agreements and treaties. 
(2)CommitteesThe committees described in this paragraph are the following: (A)The Committees on the Judiciary and Energy and Commerce of the House of Representatives. 
(B)The Committees on the Judiciary and Commerce, Science, and Transportation of the Senate. 3.Network switching not infringementSection 117 of title 17, United States Code, is amended— 
(1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection: 
 
(d)Network switchingNotwithstanding the provisions of section 106, it is not an infringement to copy or adapt the software or firmware of a user-purchased mobile communications device for the sole purpose of enabling the device to connect to a wireless communications network if— (1)the copying or adapting is initiated by, or with the consent of, the owner of that device or the owner’s agent; 
(2)the owner of that device or the owner’s agent is in legal possession of the device; and (3)the owner of that device has the consent of, or an agreement with, the authorized operator of such wireless communications network to make use of that wireless communications network.. 
4.Harmonization of trade agreementsThe President shall take the necessary steps to secure modifications to applicable bilateral and multilateral trade agreements to which the United States is a party in order to ensure that such agreements are consistent with the amendments made by this Act. 5.Effective date (a)AmendmentsThe amendments made by this Act shall apply to acts carried out after the expiration of the 9-month period beginning on the date of the enactment of this Act. 
(b)ReportSections 2(b) and 4 shall take effect on the date of the enactment of this Act.  